Opinion by
Mr. Chief Justice Horace Stern,
Plaintiffs sought in the court below a mandamus to compel the public officials of the City of Harrisburg to revoke the building permit previously issued to the intervenors for the erection of a motel (tourist court) which was the subject of litigation in the case of Harrisburg v. Pass, 372 Pa. 318, 93 A. 2d 447.
Under , the decision in that case the present intervenors have no right to construct the motel in question because of the provisions of the Harrisburg Zoning Ordinance of 1950. The issue presented in the present case is therefore obviously moot. Accordingly the decree of the court below is affirmed, pro forma, at the cost of appellants.